EX-99.p.7 Code of Ethics Western Asset Income Fund Western Asset Management Company Western Asset Management Company Limited Western Asset Management Company Pte. Ltd. Western Asset Funds, Inc. Western Asset Premier Bond Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore U.S. Treasury Inflation Protected Securities Fund 3 Revised January 1, 2010 I.What are the Objectives and Spirit of the Code? A. Adoption of Code of Ethics by Western Asset and the Funds:Western Asset Management Company, Western Asset Management Company Pte. Ltd. and Western Asset Management Company Limited (referred to generally as “Western Asset”) act as fiduciaries and, as such, are entrusted to act in the best interests of all clients, including investment companies.Accordingly, Western Asset has adopted this Code of Ethics in order to ensure that employees uphold their fiduciary obligations and to place the interests of clients, including the Funds, before their own. In addition, Western Asset Income Fund, Western Asset Premier Bond Fund, Western Asset Funds, Inc., Western Asset/Claymore Inflation-Linked Securities & Income Fund, Western Asset/Claymore Inflation-Linked Opportunities & Income Fundand Western Asset/Claymore U.S. Treasury Inflation Protected Securities Fund 3 (referred to generally as the “Funds”) have also adopted this Code of Ethics in order to ensure that persons associated with the Funds, including Directors/Trustees (“Directors”), honor their fiduciary commitment to place the interests of the Funds before their own. B. Regulatory Requirement:The Investment Company Act of 1940 requires each investment company (i.e., the Funds), as well as its investment adviser and principal underwriter, to adopt a code of ethics.In addition, the Investment Advisers Act of 1940 requires each investment adviser (i.e., Western Asset) to adopt a code of ethics.Both Acts also require that records be kept relating to the administration of the Code of Ethics.This Code of Ethics shall be read and interpreted in a manner consistent with these Acts and their related rules. C. Compliance with Applicable Law:All persons associated with Western Asset are obligated to understand and comply with their obligations under applicable law.Among other things, laws and regulations make clear that it is illegal to defraud clients and Funds in any manner, mislead clients or Funds by affirmative statement or by omitting a material fact that should be disclosed, or to engage in any manipulative conduct with respect to clients, Funds, or the trading of securities. D. Confidential Information:All persons associated with Western Asset and the Funds may be in a position to know about client identities, investment objectives, funding levels, and future plans as well as information about the transactions that Western Asset executes on their behalf and the securities holdings in their accounts.All this information is considered confidential and must not be shared unless otherwise permitted. E. Avoiding Conflicts of Interest:Neither Western Asset employees nor Fund Directors may take advantage of their knowledge or position to place their interests ahead of Western Asset clients or the Funds, as the case may be.Different obligations may apply to different persons under this Code of Ethics, but this duty includes an obligation not to improperly trade in personal investment accounts, as well as an obligation to maintain complete objectivity and independence in making decisions that impact the management of client assets, including the Funds.Western Asset employees and Fund Directors must disclose all material facts concerning any potential conflict of interest that may arise to the Funds’ Chief Compliance Officer or the Western Asset Chief Compliance Officer, as appropriate. 2 F. Upholding the Spirit of the Code of Ethics: The Code of Ethics sets forth principles and standards of conduct, but it does not and cannot cover every possible scenario or circumstance.Each person is expected to act in accordance with the spirit of the Code of Ethics and their fiduciary duty.Technical compliance with the Code of Ethics is not sufficient if a particular action or series of actions would violate the spirit of the Code of Ethics. G. Western Asset Compliance Policies and Procedures: In addition to the Code of Ethics, Western Asset has established policies and procedures that are designed to address compliance requirements and conflicts and potential conflicts of interest not related to personal trading.Employees have an obligation to follow Western Asset’s compliance policies and procedures. 3 II.Who is Subject to the Code? While the spirit and objectives of the Code generally are the same for each person covered by the Code of Ethics, different specific requirements may apply to different categories of people.Western Asset and the Funds have both adopted the Code of Ethics, and the requirements for Western Asset employees differ from those for Fund Directors.You must understand what category or categories apply to you in order to understand which requirements you are subject to. A. Western Asset Employees, Officers and Directors:As a condition of employment, all Western Asset employees, officers and directors (generally referred to as “Western Asset employees”) must read, understand and agree to comply with the Code of Ethics.You have an obligation to seek guidance or take any other appropriate steps to make sure you understand your obligations under the Code of Ethics.On an annual basis, you are required to certify that you have read and understand the Code of Ethics and agree to comply. B. Western Asset Independent Contractors: Independent contractors who have been with Western Asset for more than 6 months or who have renewed their contracts to more than 6 months from the start of the engagement may be subject to the Code of Ethics depending on the nature of the engagement and the access to information.If designated, you are required to comply with the Code of Ethics and make all the required certifications.All independent contractors are still obliged to observe obligations of confidentiality and other terms of their engagements. C. Directors of the Funds:The Code of Ethics applies to both interested and disinterested Directors of the Funds, but different requirements apply to each. 1. What are the “Funds”?The Funds constitute Western Asset Income Fund, Western Asset Premier Bond Fund, Western Asset Funds, Inc., Western Asset/Claymore Inflation-Linked Securities & Income Fund, Western Asset/Claymore Inflation-Linked Opportunities & Income Fund, and Western Asset/Claymore U.S. Treasury Inflation Protected Securities Fund 3. 2. If a Director is considered to be an “interested person” of a Fund, its investment adviser or principal underwriter within the meaning of Section 2(a)(19) of the Investment Company Act of 1940, then he or she is considered an Interested Director. 3. If a Director is not considered to be an “interested person,” then he or she is considered to be a Disinterested Director. 4. If you are both a Fund Director and an employee of Western Asset, Legg Mason, or Claymore, you are subject to the requirements that apply to you as an employee of Western Asset, Legg Mason or Claymore, as applicable. 5. Interested and Disinterested Directors are subject to those requirements forth in Section VIII. D. Access Persons: Western Asset employees and Fund Officers and Directors are considered “Access Persons” because they may have access to information regarding investment decisions, transactions and holdings.Other people may also be considered to be “Access Persons” and subject to the same requirements as Western Asset employees including the following: 4 1. Any natural person that has the power to exercise a controlling influence over the management and policies of Western Asset or the Funds and who obtains information concerning recommendations made to a client account, including a Fund, with regard to the purchase or sale of a security. 2. Any person who provides advice on behalf of Western Asset and is subject to Western Asset’s supervision and control. 3. Any other such person as the Chief Compliance Officer of Western Asset or the Funds designate. E. Equity Access Persons: If you are a Western Asset employee and you also have access to equity holdings and transactions deriving from Western Asset’s support of the equity business conducted by an affiliated company, you are considered an “Equity Access Person.”You are subject to all the requirements applicable to Western Asset employees, but also must comply with requirements applying to equity securities.The Chief Compliance Officer of Western Asset determines who is an Equity Access Person. F. Investment Persons:If you are a Western Asset employee and you also make recommendations or investment decisions on behalf of Western Asset as part of your regular functions or duties, or you make or participate in making recommendations regarding the purchase or sale of securities for a Western Asset client or account, you are considered an “Investment Person.”Investment Persons are subject to all the requirements of Western Asset employees, but also must comply with additional restrictions due to their knowledge and involvement with investment decisions Western Asset is considering or planning for the future. G. Other Codes of Ethics:If you are an Access Person under this Code, but you are employed principally by affiliates of Western Asset and you are subject to a Code of Ethics that complies with applicable law, you are subject to the relevant provisions of the Code of Ethics of your principal employer and not subject to this Code. 5 III.
